      Case 2:21-cv-01079-SMB Document 24 Filed 08/05/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Rong Zhang, et al.,                               No. CV-21-01079-PHX-SMB
10                  Plaintiffs,                        ORDER
11   v.
12   Voice of Guo Media Incorporated, et al.,
13                  Defendants.
14
15          Pursuant to Fed. R. Civ. P. 4(e) and Ariz. R. Civ. P. 4.1, and upon the Motion for
16   Alternative Service of Plaintiffs Rong Zhang, Xiaodan Wang, and Chong Shen Raphanella

17   (“Plaintiffs”), this Court finds that service of process upon Defendant Sara Wei a/k/a
18   Lihong Wei Lafrenz (“Wei”) (Doc. 21) by one of the means authorized by Ariz. R. Civ. P.

19   4.1 or Fed. R. Civ. P. 4 has proven impracticable because, despite the reasonable efforts of

20   Plaintiffs, Defendant Wei cannot be located. Accordingly,
21          IT IS HEREBY ORDERED that service of process upon Defendant Wei may be
22   made by emailing a copy of the Summons and Complaint to the following email addresses:

23   “duizhang@vog.media,”              “sarawei808@gmail.com,”             “help@vog.media,”

24   “sarawei@protonmail.com,”                 “vog202064@protonmail.com,”                   and

25   “vog202064@gmail.com.” Service of process upon Defendant Wei may also be made by

26   messaging a copy of the Summons and Complaint to “@Sara#0821” on Discord.
27          Dated this 5th day of August, 2021.
28
